DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how only the flexible component carrier is between the connection wires and the ultrasound head, when claim 1 also indicates that circuit components are on said flexible component carrier.  It appears the claim is self-contradictory, and it is unclear how only one element can be at a location when the claim indicates the one element carries other elements.
Claims 7 and 8 are indefinite because it is unclear what structural arrangements are implied by twisted and wound.  It is unclear how the terms are different as well.
Claim 13 is indefinite because it is unclear what configuration leads to the intended use of bending in all planes parallel to the length direction without kinking.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 recite only the flexible component carrier is between the connection wires and the ultrasound head.  The specification does not provide support for this negative limitation.  The closest support appears to be Fig. 1 that shows the flexible component carrier between the ultrasound head and the wires.  However, claim 1 itself indicates that a circuit component is on the flexible component carrier.  The claims nor the specification provide support for the negative limitation of “only”, and in fact the claims and the specification indicate that a negative limitation is not disclosed.  Consequently, it does not appear that Applicant disclosed a device where only the flexible component carrier is between the connection wires and the ultrasound head.  Therefore, Applicant has not provided written description support for the newly added claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, and 12-15 are rejected under 35 U.S.C. 103 as obvious over U.S. PG Pub. No. 2006/0241483 A1 to Nix et al., in view of U.S. PG Pub. No. 2013/0023769 A1 to Tsai et al., and in view of U.S. PG Pub. No. 2006/0058676 A1 to Yagi et al.
Regarding claims 1, 3, 5, and 13, Nix discloses an ultrasound device comprising: a shaft; an ultrasound head at a distal end of the shaft forming a rigid substrate; electrical circuitry for driving the ultrasound head comprising a plurality of circuit components; and a flexible component carrier extending from the ultrasound head and having a length direction, thereby forming a flexible area of the device, wherein the plurality of circuit components are carried on the flexible component carrier, a flexible circuit board, and wherein the flexible component carrier is bendable in all planes parallel to the length direction without kinking and the flexible component carrier is relatively more flexible than the rigid substrate (see Figs. 1, 2, and 6 and para 38-40, 45-47, and 59-61).
Tsai discloses a similar ultrasound imaging catheter device, wherein a driving circuit, specifically an ultrasound ASIC is spaced apart from an ultrasound transducer on a flexible substrate, a flexible circuit board (see Fig. 3a and para 65, 66, and 74).  Tsai also discloses a transducer array on only one surface of the rigid substrate (see Fig. 3a and para 65, 66, and 74).  Lastly, Examiner notes that both Nix and Tsai disclose a plurality of circuit components individually and that together they also disclose a plurality of circuit components. 
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Tsai because doing so would predictably generate pulses and amplify received signals from an ultrasound catheter.  It also would have been obvious to combine the teachings of Nix and Tsai because doing so would provide focused ultrasound in an aiming direction.
Nix discloses a device, wherein the transducer array is separate from the flexible component carrier, and wherein only the flexible component carrier extends along the shaft between ultrasound head and the set of connection wires (see Figs. 1, 2, and 6 and para 38-40, 45-47, and 59-61).
Similarly, Yagi discloses a flexible ultrasound catheter device, wherein the transducer array is separate from the flexible component carrier; wherein only the flexible component carrier extends along the shaft between ultrasound head and the set of connection wires; and comprising a set of connection wires extending along the shaft and connecting to the flexible component carrier (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.  The combination would also ensure that signals would be transmitted from the transducer to the computer system.
Regarding claim 6, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises an array of separate carrier components arranged side by side (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.
Regarding claim 7, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises a helically wound carrier track (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.
Regarding claim 8, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises a helically twisted carrier track (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.
Regarding claims 9 and 10, Yagi discloses a similar flexible ultrasound catheter device, further comprising a set of connection wires which extend along the shaft and connect to the flexible component carrier at a first, proximal, end opposite to the ultrasound head; and wherein the first, proximal, end of the flexible component carrier comprises a set of longitudinally relatively displaced fingers to each of which a subset of the set of connection wires connect, wherein each finger of the set of fingers is longitudinally spaced from other fingers of the set of fingers (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.  Further, adding connecting wires would have provided the predictable benefit of allowing signals to be transmitted to a computer and display outside of the patient.
Regarding claims 7 and 8, Nix discloses a device, wherein the structural arrangement comprises a helically wound carrier track; and wherein the flexible component carrier comprises a helically twisted carrier track (see Figs. 1, 2, and 6 and para 38-40, 43, 45-47, and 59-61).
Regarding claim 12, Nix discloses a device, wherein the shaft comprises a catheter shaft (see Figs. 1, 2, and 6 and para 38-40, 43, 45-47, and 59-61).
Regarding claim 14, Nix, Tsai, and Yagi disclose a device, wherein the flexible component carrier comprises a unbent configuration and a bent configuration in which the flexible component carrier is bent about an axis perpendicular to a plane of the flexible component carrier, wherein the array of separate carrier components are movable relative to one another such that, in the unbent configuration, the array of separate carrier components are positioned in a horizontal direction, wherein, the in the bent configuration, the array of separate carrier components are positioned in a vertical direction (see Nix Figs. 1, 2, and 6 and para 38-40, 45-47, and 59-61; Tsai Fig. 3a and para 65, 66, and 74; and Yagi (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
Further, Examiner notes that limitations of claim 14 are merely intended uses of the claimed device, and the combined Nix and Tsai device is capable of bending and not bending as claimed.
Regarding claim 15, Nix and Tsai disclose a transducer array that is planar (see Nix Figs. 1, 2, and 6 and para 38-40, 45-47, and 59-61; Tsai Fig. 3a and para 65, 66, and 74).  Additionally, Examiner takes Official Notice that planar arrays are common place in the art and predictably provide ultrasound imaging.
It would have been obvious to one of skill in the art to have used a planar array because doing so would predictably and beneficially provide ultrasound imaging and/or treatment.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nix, Tsai, and Yagi as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2010/0280388 A1 to Huang.
Regarding claim 2, Huang discloses a similar flexible ultrasound device, wherein the transducer array comprises a CMUT transducer array (see Fig. 1 and para 32 and 33).
It would have been obvious to use a CMUT instead of the generic transducer of Nix because doing so would allow for both imaging and ultrasound treatment like ablation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nix, Tsai, and Yagi as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2003/0018260 A1 to Erikson.
Regarding claim 4, Erikson discloses a similar ultrasound imaging device, wherein the circuit components comprise one or more resistors and/or capacitors (see Fig. 7 and para 110-113 and 131-134).
It would have been obvious to one of skill in the art to have used resistors and/or capacitors with the device of Nix because doing so would allow for safe voltages through the device and amplification of signals.  Further, doing so would allow for time delaying a signal.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nix, Tsai, and Yagi as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2009/0318003 A1 to Hossack et al.
Regarding claim 11, Hossack discloses a similar ultrasound device, wherein the flexible component carrier comprises a polyimide (see Fig. 7 and para 90 and 103).
It would have been obvious to one of skill in the art to select a known material for a known purpose in the present case because polyimide is a well-known flexible circuit material for ultrasound flexible circuits that is flexible and thin for small sized devices.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Applicant’s remarks with regard to the Section 112(b) rejections of claims 7 and 8 are not persuasive.  The cited portions are not read in to the claims from the specification.  Moreover, the cited portions do not resolve the issues noted by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793